DISSENTING OPINION.
SnERwooD, J.
— I shall confine my dissent herein to a single point; it is ‘this: Section 1918, Eevised Statutes, 1879, provides : “No person shall be incompetent to testify as a witness, in any criminal case or prosecution, by reason of being the person, on trial or examination * * provided, that no person, on trial or examination * * *, shall be required to testify, but any such person may, at the option of the defendant, testify in his béhalf, or on behalf of a co-defendant.”
As shown by the majority opinion, Mr. Hammond, one of the prosecuting attorneys, used this language in addressing the jury: “ The defense put in no evidence except to contradict Mr. Greene by Mr. Allen. Why are not the other defendants here to tell you all about this in. behalf of this defendant ? They know what occurred in the house and they might have been put on the witness stand to testify in this case and tell you what took place in the house.” This language conveys the idea and was intended to convey the idea that the defendant had it in his power to compel each of his co-defendants, nolens volens, to testify in his behalf.
The case of State v. Chyo Qhiaglc, 92 Mo. 417, has been cited in the majority opinion as sustaining these remarks of the prosecuting attorney, but it does nothing *133of the kind, as will be presently shown. In that case, the co-defendants were jointly indicted with the defendant, he being separately tried, and the court refused to permit his co-defendants, they being willing so to do, to testify in his behalf; and in commenting on such ruling, it was held erroneous. This court in discussing that ruling and the section upon which it was supposed to be based, said: “Taking this section in its literal acceptation, it must be confessed that it only applies to ‘the person on trial or examination.’ ‘ Such a person,’ i. <?., ‘on trial or examination,’ ‘may at the option of the defendant testify in his behalf or on behalf of a co-defendant.’ Taken as it reads, this section would not only bear the meaning just given to it, but would allow a defendant ‘ on trial or examination ’ to decide whether his co-defendant should testify in his behalf or not, which the legislature evidently did not mean”
And yet in the very teeth of this plainly worded construction, a construction of the statute necessary to the ruling which immediately followed ; a construction so obvious that it commanded the assent of four of the members of this court, it is now gravely asserted that this court sanctioned the view and laid down the law as declared by the prosecuting attorney, that it lay in the power of the defendant to compel such testimony on the part of his co-defendants. Whatever supposed right the defendant may have had to summon his co-defendants to testify for him, his right and his power stopped just at that point, or else neither the familiar maxim which forbids any one to be compelled to criminate himself, nor the constitutional prohibition of similar import, is of any avail to a co-defendant in a criminal cause when called upon to testify to a matter concerning which he is yet to be tried. So sedulous have the authorities been touching this point that an ordinary witness, one not charged with any crime, will not be compelled to testify where his testimony might form a *134Unite in the chain of testimony which might lead to his conviction of a crime. Kelley’s Crim. Law and Prac., secs. 148,358, and cas. cit. And the authorities show that it is for the witness to judge whether his answer will disclose a fact constituting a material link, etc. Now if this is true of an ordinary witness, then a fortiori is it true of a co-defendant jointly indicted and summoned to testify.
If the remarks of the prosecuting attorney do not refer to and mean the compulsory power of the defendant to'bring the witness on the stand and compel him to testify, then they are meaningless ; but they are not meaningless, and indicate neither more nor less than what I have said concerning them. The right to summon a co-defendant to testify is one thing; but the right to compel him when summoned to “ tell what tooleplace in the house” is another and very different thing; it involves of necessity, on the part of the defendant, the idea of compulsory power to bring about such aresult and without such a meaning attached to them, the words used would have been of no advantage to the prosec'uting attorney and would have never-been uttered by him in his eagerness to secure the defendant’s conviction.
More or less of confusion appears to have reigned in the mind of the learned judge when discussing the point in hand, for he says : “ When two co-defendants are on trial at the same time it is optional with each of them whether-he will go upon the stand and testify in behalf of himself and his co-defendant and neither of them can require the other to so testify.” If “optional with each of them ” it is difficult to see where the compulsion lies; but if there is no such compulsion, as is intimated in the latter clause of the sentence quoted, that “neither can require the other to so testify,” then what becomes of the remarks of the prosecuting attorney, and where do they find any support?
*135• As already seen they cannot by any amount of ingenious gloss be “ limited ” so as to confine them to the mere right of the defendant “to have his co-defendant not on trial called to testify. Such an assumption is made at the expense of the record and the plain meaning of the words employed; and the remarks of the prosecuting attorney were also an assumption that the co-defendant if summoned would have testified. What authority had he for such assumption? It is unnecessary to comment on the damage these remarks may have clone the defendant, as that much is conceded by the argument of the majority, if the remarks were improper. I therefore dissent from the conclusion reached.
For further reasons for my dissent see the opinion filed by me in the case of State v. William Walker, ante, p. 95.